20-05027-rbk Doc#117-6 Filed 10/26/20 Entered 10/26/20 22:00:33 Proposed Order Pg 1
                                       of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 In re:                                         §        Chapter 11
 KRISJENN RANCH, LLC                            §
        Debtor                                  §      Case No. 20-50805
                                                §
 KRISJENN RANCH, LLC and                        §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE                     §
 ROW as successors in interest to               §
 BLACKDUCK PROPERTIES, LLC,                     §
      Plaintiffs                                §
 v.                                             §
 DMA PROPERTIES, INC., and                      §
 LONGBRANCH ENERGY, LP,                         §      Adversary No. 20-05027
      Defendants                                §
 DMA PROPERTIES, INC.                           §
      Counter-Plaintiff/Third Party Plaintiff   §
 v.                                             §
 KRISJENN RANCH, LLC,                           §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE ROW,                §
 BLACKDUCK PROPERTIES, LLC,                     §
 LARRY WRIGHT, and JOHN TERRILL                 §      Adversary No. 20-05027
      Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#117-6 Filed 10/26/20 Entered 10/26/20 22:00:33 Proposed Order Pg 2
                                       of 3



       ORDER ON DEBTORS’ MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                    FRANK DANIEL MOORE’S CLAIMS

        On this day came to be heard KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde

 Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors in interest to Black Duck

 Properties, LLC’s (the “Debtors”) Motion for Partial Summary Judgment on Frank Daniel Moore’s

 Claims for fraud in the alternative, breach of contract, money had and received, and tortious

 interference (the “Motion”). Finding that good cause exists for the relief requested, and after

 consideration of all matters before it, the Court is of the opinion that the Debtors’ Motion should

 be granted.

        It is therefore ORDERED that the Motion for Partial Summary Judgment on Frank Daniel

 Moore’s Claims for fraud in the alternative, breach of contract, money had and received, and

 tortious interference is hereby GRANTED.

                                                ###
20-05027-rbk Doc#117-6 Filed 10/26/20 Entered 10/26/20 22:00:33 Proposed Order Pg 3
                                       of 3



 PREPARED AND ENTRY
 REQUESTED BY

       MULLER SMEBERG, PLLC

 By:      /s/ John Muller     _________
       C. John Muller IV
       State Bar No. 24070306
       john@muller-smeberg.com
       Ronald J. Smeberg
       State Bar No. 24033967
       ron@smeberg.com
       Ezekiel John Perez
       State Bar No. 24096782
       zeke@muller-smeberg.com
       111 W. Sunset Rd.
       San Antonio, Texas 78209
       Telephone: (210) 664-5000
       Facsimile: (210) 598-7357

       ATTORNEY FOR DEBTORS
